
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


NINTH AMENDMENT TO THE
AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT OF
THE MACERICH PARTNERSHIP, L.P.

        THIS NINTH AMENDMENT (the "Amendment") TO THE AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT DATED AS OF MARCH 16, 1994, AMENDED AS OF AUGUST
14, 1995, FURTHER AMENDED AS OF JUNE 27, 1997, FURTHER AMENDED AS OF NOVEMBER
16, 1997, FURTHER AMENDED AS OF FEBRUARY 25, 1998, FURTHER AMENDED AS OF
FEBRUARY 26, 1998, FURTHER AMENDED AS OF JUNE 17, 1998, FURTHER AMENDED AS OF
DECEMBER 23, 1998, AND FURTHER AMENDED AS OF NOVEMBER 9, 2000 (the "Agreement")
OF THE MACERICH PARTNERSHIP, L.P. (the "Partnership") is dated effective as of
July 26, 2002.

RECITALS

        WHEREAS, the Partnership has agreed to issue to the Class B limited
partners of Westcor Realty Limited Partnership ("WRLP") listed on Exhibit A to
this Amendment 1,961,345 Series D Preferred Units of the Partnership (the
"Series D Preferred Units") having the terms and subject to the conditions set
forth in the Master Agreement by and among WRLP, the Partnership, Macerich
Galahad LP, The Westcor Company Limited Partnership, The Westcor Company II
Limited Partnership, Macerich TWC II LLC, Macerich TWC II Corp., Macerich WRLP
LLC, Macerich WRLP Corp., Eastrich No. 128 Corp. and certain individuals dated
as of June 29, 2002 (the "Master Agreement")

        WHEREAS; the Series D Preferred Units shall have the terms set forth in
Exhibit B to this Amendment;

        WHEREAS, Section 3.3 (a)(i)of the Agreement authorizes the General
Partner to cause the Partnership to issue additional interests in the
Partnership in one or more classes, or one or more series of any of such
classes, with such designations, preferences and relative, participating,
optional or other special rights, powers and duties, including rights, powers
and duties senior to those of the Limited Partners, all as shall be determined
by the General Partner in its sole and absolute discretion and without the
approval of any of the Limited Partners;

        WHEREAS, Section 12.1(b)(iii) of the Agreement provides that the General
Partner has the power, without the consent of the Limited Partners of the
Partnership, to amend the Agreement as may be required to facilitate or
implement setting forth the designations, rights, powers, duties, and
preferences of the holders of any additional interests in the Partnership issued
pursuant to Section 3.3;

        WHEREAS, the General Partner has made the determination pursuant to
Section 12.1(b)(iii) of the Agreement that consent of the Limited Partners of
the Partnership is not required with respect to the matters set forth in this
Amendment; and

        WHEREAS, all things necessary to make this Amendment a valid agreement
of the Partnership have been done;

        NOW, THEREFORE, pursuant to the authority granted to the General Partner
under the Agreement, the Agreement is hereby amended as follows:

        1.    Amendments:

        (a)  Section 2.2 of the Agreement is hereby amended by inserting the
following new Section 2.2(e) to read as follows:

        (e)  Series D Preferred Units. In exchange for the contribution of
limited partnership interests in WRLP, the Partnership hereby issues to each new
Limited Partner identified on Exhibit A to this Amendment the number of Series D
Preferred Units set forth opposite such new Limited Partner's name. Each new
Limited Partner is hereby admitted as a Limited

--------------------------------------------------------------------------------

Partner in respect of such Series D Preferred Units, and each such new Limited
Partner agrees to be bound by the provisions of this Agreement, as amended from
time to time. Without limitation of the foregoing, each such new Limited Partner
is deemed to have made all of the representations, warranties, acknowledgements,
waivers and agreements set forth in Sections 10.6, 11.1 and 13.11 of the
Agreement. The Capital Contribution made by each such new Limited Partner shall
be deemed to be $36.55 per Series D Preferred Unit. Series D Preferred Units
shall have the rights, powers and duties set forth in Exhibit B to the Ninth
Amendment to this Agreement.

        (b)  Section 4.1 of the Agreement is hereby amended to read as follows:

        4.1    Distribution of Net Cash Flow.    The General Partner shall cause
the Partnership to distribute all or a portion of Net Cash Flow to the Partners
from time to time as determined by the General Partner, but in any event not
less frequently than quarterly, in such amounts as the General Partner shall
determine. Notwithstanding the foregoing, the General Partner shall use its
reasonable efforts to cause the Partnership to distribute sufficient amounts to
enable the General Partner to pay shareholder dividends that will (a) satisfy
the requirements for qualifying as a REIT under the Code and Regulations ("REIT
Requirements"), and (b) avoid any federal income or excise tax liability of the
General Partner. All amounts withheld pursuant to the Code or a provision of any
state or local tax law with respect to any allocation, payment or distribution
to the General Partner or any Limited Partner shall be treated as amounts
distributed to such Partner. Upon the receipt by the General Partner of each
Exercise Notice or Series D Exercise Notice pursuant to which one or more
Redemption Partners or Series D Redemption Partners exercise Redemption Rights
in accordance with the provisions of Article IX and the Redemption Rights
Exhibit or the Series D Redemption Rights Exhibit, the General Partner shall,
unless the General Partner has elected to issue only Shares to such Redemption
Partners in respect of the Purchase Price of the Offered Interests or Series D
Preferred Shares to such Series D Redemption Partners in respect of the Series D
Purchase Price of the Series D Offered Interests, cause the Partnership to
distribute to the Partners, pro rata in accordance with their respective
Percentage Interests as of the date of delivery of such Exercise Notice or
Series D Exercise Notice, all (or such lesser portion as the General Partner
shall reasonably determine to be prudent under the circumstances) of Net Cash
Flow, which distribution shall be made prior to the closing of the redemption or
purchase and sale of the Offered Interests or Series D Offered Interests
specified in such Exercise Notice or Series D Exercise Notice. Subject to any
restrictions or limitations imposed by any provisions of any agreement with
respect to indebtedness, including the Credit and Guaranty Agreement and those
agreements with respect to the Convertible Subordinated Debentures (the "Debt
Instruments") or Section 17-607 of the Act, distributions shall be made in
accordance with the following order of priority:

        (a)  First, semi-annual distributions to the General Partner with
respect to the Preferred Units in an amount equal to the cumulative and unpaid
Preferred Return on such Preferred Units in such a way as to allow the General
Partner to pay interest and any additional amounts on the Convertible
Subordinated Debentures payable to the holders thereof;

        (b)  Second, to the General Partner, with respect to the Series A
Preferred Units and Series B Preferred Units, and to the holders of the Series D
Preferred Units, pro rata, in an amount equal to the cumulative and unpaid
Series A Preferred Return on such Series A Preferred Units, the cumulative and
unpaid Series B Preferred Return on such Series B Preferred Units and the
cumulative and unpaid Series D Preferred Return on such Series D Preferred Units
in such a way as to allow the General Partner to pay cumulative preferential
dividends and any additional amounts required on the Series A Preferred Shares,
the Series B Preferred Shares, the Series D Preferred Units and any outstanding
Series D Preferred Shares, respectively, payable to the holders thereof; and

2

--------------------------------------------------------------------------------




        (c)  Next, to the Partners holding Common Units, pro rata in accordance
with such Partners' then Percentage Interests.

        (c)  Subsections (a), (b) and (c) of Section 9.1 of the Agreement are
hereby amended to read as follows:

        (a)  The Partnership does hereby grant to each Redemption Partner and
each Redemption Partner does hereby accept the rights ("Redemption Rights"), but
without obligation to the Redemption Partner, to require the Partnership to
redeem from time to time part or all of its Partnership Interest for the
Purchase Price set forth in the Redemption Rights Exhibit or, in the case of
Series D Preferred Units, for the Series D Purchase Price set forth in the
Series D Redemption Rights Exhibit

        (b)  Notwithstanding the provisions of Section 9.1(a), the General
Partner may, in its sole and absolute discretion, assume directly the obligation
with respect to and satisfy the Redemption Partner's exercise of a Redemption
Right by paying to the Redemption Partner, at the General Partner's election,
either the Cash Purchase price or the Share Purchase Price or the Series D Cash
Purchase Price or the Series D Share Purchase Price, as applicable; provided,
however, that notwithstanding the foregoing the General Partner may not elect to
pay the Share Purchase price or the Series D Share Purchase Price in respect of
a Redemption Right to the extent that the issuance of Shares or Series D
Preferred Shares would cause a violation of the REIT Requirements. If the
General Partner assumes such obligations with respect to an exercise of a
Redemption Right, then the Partnership shall have no obligation to pay any
amount to the Redemption Partner with respect to such Redemption Partner's
exercise of the Redemption Right, and any Partnership Units redeemed shall be
owned by the General Partner for all purposes.

        (c)  Such Redemption Rights shall be exercisable, in whole or in part,
at any time or from time to time, on the terms and subject to the conditions and
restrictions contained in the Redemption Rights Exhibit or the Series D
Redemption Rights Exhibit, as applicable, upon delivery to the General Partner
of an Exercise Notice in the form of Schedule 1 attached to the Redemption
Rights Exhibit or a Series D Exercise Notice in the form of Schedule 1 attached
to the Series D Redemption Rights Exhibit, which notice shall specify the
portion of the Redemption Partner's Partnership Interest to be redeemed. Once
delivered, any such Exercise Notice or Series D Exercise Notice shall be
irrevocable, subject to payment of the applicable Purchase Price or Series D
Purchase Price in respect of such Partnership Interest in accordance with the
terms hereof.

        (d)  Section 10.3 of the Agreement is hereby amended to read as follows:

        10.3    Timing Requirements; Deemed Liquidation.    In the event that
the Partnership is "liquidated" within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Regulations, any and all distributions to
the Partners pursuant to Section 10.2(c) hereof shall be made no later than the
later to occur of (i) the last day of the taxable year of the Partnership in
which such liquidation occurs or (ii) ninety (90) days after the date of
liquidation. Subject to the foregoing, a reasonable time shall be allowed for
the orderly winding up of the business and affairs of the Partnership and the
liquidation of its assets in order to minimize any losses otherwise attendant
upon such winding up. Notwithstanding any other provision of this Article X to
the contrary, if the Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g)(3), but no dissolution event described in
subsections (a) through (e) of Section 10.1 has occurred, the Partnership Assets
shall not be liquidated, the Partnership's liabilities shall not be paid or
discharged, and the Partnership's affairs shall not be wound up. Instead, the
new partnership deemed to have been created for federal income tax purposes
shall be governed by the terms of this Agreement.

3

--------------------------------------------------------------------------------

        (e)  The definition of the term "Partnership Interest" contained in the
Glossary of Defined Terms of the Agreement is hereby amended to read as follows:

        "Partnership Interest" shall mean an ownership interest of a Partner in
the Partnership from time to time, including, as applicable, such Partner's
Preferred Units, Series A Preferred Units, Series B Preferred Units, Series D
Preferred Units and Percentage Interest and such Partner's Capital Account, and
any and all other benefits to which the holder of such Partnership Interest may
be entitled as provided in this Agreement, together with all obligations of such
Person to comply with the terms of this Agreement.

        (f)    The definition of the term "Partnership Unit" contained in the
Glossary of Defined Terms of the Agreement is hereby amended to read as follows:

        "Partnership Unit" shall mean a Common Unit, Preferred Unit, Series A
Preferred Unit, Series B Preferred Unit or Series D Preferred Unit and shall
constitute a fractional, undivided share of the Partnership Interests
corresponding to that particular class of Units.

        (g)  The definition of the term "Common Unit" contained in the Glossary
of Defined Terms of the Agreement is hereby amended to read as follows:

        "Common Unit" shall mean Partnership Interests other than Preferred
Units, Series A Preferred Units, Series B Preferred Units and Series D Preferred
Units.

        (h)  The definition of the term "Project" contained in the Glossary of
Defined Terms of the Agreement is hereby amended to read as follows:

        "Project" shall mean any shopping center or other real estate project or
property, including construction and improvement activities undertaken with
respect thereto, land held for investment or development and off-site
improvements, on-site improvements, structures, buildings and/or related parking
and other facilities.

        (i)    The Glossary of Defined Terms of the Agreement is hereby amended
to include the following definitions:

        "Master Agreement" shall mean the Master Agreement by and among WRLP,
the Partnership, Macerich Galahad LP, The Westcor Company Limited Partnership,
The Westcor Company II Limited Partnership, Macerich TWC II LLC, Macerich TWC II
Corp., Macerich WRLP LLC, Macerich WRLP Corp., Eastrich No. 128 Corp. and
certain individuals dated as of June 29, 2002.

        "Series D Cash Purchase Price" is defined in the Series D Redemption
Rights Exhibit.

        "Series D Exercise Notice" is defined in the Series D Redemption Rights
Exhibit.

        "Series D Offered Interests" is defined in the Series D Redemption
Rights Exhibit.

        "Series D Preferred Return" is defined in Exhibit B to the Ninth
Amendment to this Agreement.

        "Series D Preferred Shares" shall mean shares of Series D Cumulative
Convertible Preferred Stock, $.01 par value per share, of the General Partner,
the terms of which are set forth in the Series D Preferred Shares Articles
Supplementary.

        "Series D Preferred Shares Articles Supplementary" shall mean the
Series D Cumulative Convertible Preferred Stock Articles Supplementary, dated as
of July 25, 2002, which fixes the distribution and other preferences and rights
of the Series D Preferred Shares.

        "Series D Preferred Units" shall mean the Partnership Units issued
pursuant to Section 2.2(e) of this Agreement, the terms of which are set forth
in Exhibit B to the Ninth Amendment to this Agreement.

4

--------------------------------------------------------------------------------


        "Series D Purchase Price" is defined in the Series D Redemption Rights
Exhibit.

        "Series D Redemption Rights Exhibit" shall mean Exhibit C to the Ninth
Amendment to this Agreement.

        "Series D Share Purchase Price" is defined in the Series D Redemption
Rights Exhibit.

        "Series D Redemption Partner" means a Limited Partner other than the
Company holding Series D Preferred Units.

        "WRLP" is defined in the Ninth Amendment to this Agreement.

        (j)    Section 1.1 of Exhibit A to the Agreement (Allocations Exhibit)
is hereby amended to add at the end thereof the following new sentence: "Solely
for purposes of the allocations described in Sections 2.1 and 2.2, a separate
sub-capital account ("Sub-Capital Account") shall be established for each
Partner in respect of each class of Partnership Units held by such Partner, to
which shall be credited or debited only those items of income, gain, loss,
deduction, capital contributions and distributions allocated or made to or by
such Partner with respect to such class of Partnership Units, other than income
or deductions allocated pursuant to Paragraphs 3.1, 3.2, 3.4 and 3.5 below or
distributions that cause or increase such Partner's share of Minimum Gain or
Partner Nonrecourse Debt Minimum Gain."

        (k)  Section 1.2 of Exhibit A to the Agreement (Allocations Exhibit) is
hereby amended to read as follows:

        1.2    Transferees.    Generally, a transferee (including any assignee)
of a Partnership Interest shall succeed to a pro rata portion of the Capital
Account of the transferor; provided, however, that, if the transfer causes a
termination of the Partnership under Section 708(b)(1)(B) of the Code, the
Partnership's properties and liabilities shall be deemed, solely for federal
income tax purposes, to have been contributed to a newly formed partnership in
exchange for an interest therein, followed immediately thereafter by a
distribution of interests in the new partnership to the holders of Partnership
Units (including such transferee) in proportion to their Partnership Units in
liquidation of the terminated Partnership. In such event, the Gross Asset Values
of the Partnership properties shall be adjusted immediately prior to such deemed
contribution pursuant to Section 1.3(b) of this Allocations Exhibit. The Capital
Accounts of such new partnership shall be maintained in accordance with the
principles of this Allocations Exhibit.

        (l)    Sections 2.1 and 2.2 of Exhibit A to the Agreement (Allocations
Exhibit) are hereby amended to read as follows:

        2.1    Net Income.    After giving effect to the special allocations set
forth in Article 3 of this Allocations Exhibit, Net Income for any fiscal year
or other applicable period shall be allocated in the following order and
priority:

        (a)  First, to the Partners, until the cumulative Net Income allocated
pursuant to this subparagraph 2.1(a) for the current and all prior periods
equals the cumulative Net Loss allocated pursuant to subparagraphs 2.2(d) and
(e) hereof for all prior periods, which allocation shall be made among such
Partners in the reverse order that such Net Loss was allocated to them (and, in
the event of a shift of a Partner's interest in the Partnership, to the Partners
in a manner that most equitably reflects the successors in interest of such
Partners);

        (b)  Second, to the General Partner in respect of its Preferred Units,
until the cumulative Net Income allocated pursuant to this subparagraph 2.1(b)
for the current and all prior periods equals the cumulative Net Loss allocated
in respect of such Preferred Units pursuant to Subparagraph 2.2(c) hereof for
all prior periods;

5

--------------------------------------------------------------------------------




        (c)  Third, to the General Partner in respect of its Preferred Units,
until the cumulative Net Income allocated pursuant to this subparagraph 2.1(c)
for the current and all prior periods equals the cumulative Preferred Return on
the Preferred Units;

        (d)  Fourth, to the General Partner in respect of its Series A Preferred
Units and Series B Preferred Units, and the holders of the Series D Preferred
Units, pro rata to such units, until the cumulative Net Income allocated
pursuant to this subparagraph 2.1(d) for the current and all prior periods
equals the cumulative Net Loss allocated pursuant to Subparagraph 2.2(b) hereof
for all prior periods;

        (e)  Fifth, to the General Partner in respect of its Series A Preferred
Units and Series B Preferred Units, and to the holders of the Series D Preferred
Units, pro rata to such units, until the cumulative Net Income allocated
pursuant to this subparagraph 2.1(e) equals the cumulative Series A Preferred
Return on the Series A Preferred Units, the cumulative Series B Preferred Return
on the Series B Preferred Units and the cumulative Series D Preferred Return on
the Series D Preferred Units, respectively; and

        (f)    Thereafter, the balance of the Net Income, if any, shall be
allocated to the Partners holding Common Units in accordance with their
respective Percentage Interests.

        2.2    Net Loss.    After giving effect to the special allocations set
forth in Article 3 of this Allocations Exhibit, Net Loss of the Partnership for
each fiscal year or other applicable period shall be allocated as follows:

        (a)  To the Partners holding Common Units in accordance with their
respective Percentage Interests until the Sub-Capital Accounts attributable to
such Common Units are all reduced to zero (determined after all capital
contributions, distributions, and special allocations under Article III of this
Allocations Exhibit allocable to the Partner for the Fiscal Year have been
reflected in the Partner's Sub-Capital Account);

        (b)  Second, to the General Partner in respect of its Series A Preferred
Units and Series B Preferred Units, and to the holders of the Series D Preferred
Units in respect to their Series D Preferred Units, pro rata to such units,
until their Sub-Capital Accounts attributable to such units are reduced to zero;

        (c)  Third, to the General Partner in respect of its Preferred Units,
until its Sub-Capital Account attributable to such Preferred Units is reduced to
zero;

        (d)  Thereafter, to the Partners holding Common Units in accordance with
their respective Percentage Interests; and

        (e)  Notwithstanding preceding provisions of this Section 2.2, to the
extent any Net Losses allocated to a Partner under this Section 2.2 would cause
such Partner (hereinafter, a "Restricted Partner") to have an Adjusted Capital
Account Deficit at the end of the fiscal year to which such Losses related, such
Losses shall not be allocated to such Restricted Partners and instead shall be
allocated to the other Partner(s) (herein, the "Permitted Partners") pro rata in
accordance with their relative Percentage Interests.

        2.    Lock-up Period.    Each new Limited Partner executing this
Amendment agrees not to exercise any Redemption Rights with respect to Series D
Preferred Units or Common Units under Article IX of the Agreement prior to
July 26, 2003 (the "Lock-up Period"); provided that, after the death of any such
Limited Partner, the fiduciary or other authorized representative of such
Limited Partner's estate shall be entitled to deliver an Exercise Notice or
Series D Exercise Notice to the General Partner during the Lock-up Period with
respect to the Redemption Rights of such deceased Limited Partner; provided
further that, upon any such exercise during the Lock-up Period, the General
Partner may elect, in its sole and absolute discretion, not to permit any other
such Limited Partner to exercise its

6

--------------------------------------------------------------------------------

rights under Paragraph 3(a) of the Redemption Rights Exhibit or under
Paragraph 3(a) of the Series D Redemption Rights Exhibit to join in the giving
of such Exercise Notice or Series D Exercise Notice.

        3.    Defined Terms and Recitals.    As used in this Amendment,
capitalized terms used and defined in this Amendment shall have the meaning
assigned to them in this Amendment, and capitalized terms used in this Amendment
but not defined herein, shall have the meaning assigned to them in the
Agreement.

        4.    Ratification and Confirmation.    Except to the extent
specifically amended by this Amendment, the terms and provisions of the
Agreement, as previously amended, are hereby ratified and confirmed.

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has executed this Amendment
effective as of the date first above mentioned.

    GENERAL PARTNER:
 
 
THE MACERICH COMPANY
 
 
By:
 


--------------------------------------------------------------------------------

Richard A. Bayer
General Counsel and Secretary
 
 
NEW LIMITED PARTNERS:

8

--------------------------------------------------------------------------------




EXHIBIT A

New Limited Partners


Name and Address


--------------------------------------------------------------------------------

  Number of Series D Preferred Units


--------------------------------------------------------------------------------








   

A-1

--------------------------------------------------------------------------------




EXHIBIT B

Terms of Series D Preferred Units


        1.    Definitions.    Unless otherwise indicated, capitalized terms
shall have the meanings set forth in the Agreement. As used herein, the
following terms, shall have the meanings set forth below, unless the context
otherwise requires:

        "Distribution Payment Date" shall mean, with respect to any Distribution
Period, the payment date for the distribution declared by the General Partner on
its shares of Common Stock for such Distribution Period or, if no such
distribution payment date is established, the last business day of such
Distribution Period.

        "Distribution Period" shall mean the quarterly period that is then the
dividend period with respect to the Common Stock or, if no such dividend period
is established, the calendar quarter shall be the Dividend Period; provided that
(a) the initial distribution period shall commence on July 26, 2002 and end on
and include September 30, 2002 and (b) the distribution period in which the
final liquidation payment is made pursuant to Section 10.2 of the Agreement
shall commence on the first day following the immediately preceding Distribution
Period and end on the date of such final liquidation payment.

        2.    Designation and Number; Etc.    The Series D Preferred Units have
been established and shall have such rights, preferences, limitations and
qualifications as are described herein (in addition to the rights, preferences,
limitations and qualifications contained in the Agreement to the extent
applicable). The authorized number of Series D Preferred Units shall be
1,961,345. Notwithstanding anything to the contrary contained herein, in the
event of a conflict between the provisions of this Exhibit B and any other
provision of the Agreement, the provisions of this Exhibit B shall control. For
purposes of this Amendment, the rights of the Series D Preferred Units shall be
construed to include their rights under the Series D Redemption Rights Exhibit.

        3.    Rank.    The Series D Preferred Units shall, with respect to the
payment of distributions and the distribution of amounts upon voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership, rank as
follows:

        (a)  senior to all classes or series of Common Units and to all
Partnership Units the terms of which provide that such Partnership Units shall
rank junior to such Series D Preferred Units;

        (b)  on a parity with the Series A Preferred Units and the Series B
Preferred Units and each other series of preferred Partnership Units hereafter
issued by the Partnership which does not provide by its express terms that it
ranks junior in right of payment to the Series D Preferred Units with respect to
payment of distributions or amounts upon liquidation, dissolution or winding-up;
and

        (c)  junior to the Preferred Units and to any class or series of
preferred Partnership Units issued by the Partnership that ranks senior to the
Series D Preferred Units in accordance with Section 4 of this Exhibit B.

        4.    Voting.    

        (a)  Holders of Series D Preferred Units shall not have any voting
rights, except as provided by the Agreement or applicable law or as described
below in this Section 4.

        (b)  So long as any Series D Preferred Units remain outstanding, the
Partnership shall not, without the affirmative vote or consent of the holders of
at least a majority of the Series D Preferred Units outstanding at the time,
given in person or by proxy, either in writing or at a meeting (such series
voting separately as a class), (i) authorize, create, issue or increase the
authorized or issued amount of, any class or series of partnership interests in
the Partnership ranking prior to the Series D Preferred Units with respect to
the payment of distributions or the distribution of assets upon voluntary or

B-1

--------------------------------------------------------------------------------


involuntary liquidation, dissolution or winding-up of the Partnership or
reclassify any Common Units into such partnership interests, or create,
authorize or issue any obligation or security convertible or exchangeable into
or evidencing the right to purchase any such partnership interests; or
(ii) amend, alter or repeal the provisions of the Agreement, whether by merger
or consolidation or otherwise (an "Event"), so as to materially and adversely
affect any right, preference, privilege or voting power of the Series D
Preferred Units or the holders thereof. Notwithstanding anything to the contrary
contained herein, none of the following shall be deemed to materially and
adversely affect any such right, preference, privilege or voting power or
otherwise require the vote or consent of the holders of the Series D Preferred
Units: (A) the occurrence of any Event so long as either (1) the Partnership is
the surviving entity, such entity is the principal direct subsidiary of a
publicly traded REIT whose common equity is traded on the New York Stock
Exchange and the Series D Preferred Units remain outstanding with the terms
thereof materially unchanged or (2) interests in an entity having substantially
the same rights and terms as the Series D Preferred Units are substituted for
the Series D Preferred Units and such entity is the principal direct subsidiary
of a publicly traded REIT whose common equity is traded on the New York Stock
Exchange, (B) any increase in the amount of the authorized preferred Partnership
Units or the creation or issuance of any other series or class of preferred
Partnership Units or any increase in the amount of any other series of preferred
Partnership Units, in each case ranking on a parity with or junior to the
Series D Preferred Units with respect to payment of distributions and the
distribution of assets upon voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership and (C) the dissolution, liquidation and/or
winding up of the Partnership.

        The foregoing voting provisions shall not apply if, at or prior to the
time when the act with respect to which such vote would otherwise be required
shall be effected, all outstanding Series D Preferred Units shall have been
converted or redeemed.

        For purposes of the foregoing provisions of this Section 4, each
Series D Preferred Unit shall have one (1) vote. Except as otherwise required by
applicable law or as set forth in the Agreement or herein, the Series D
Preferred Units shall not have any voting rights or powers and the consent of
the holders thereof shall not be required for the taking of any action.

        5.    Distributions.    

        (a)  With respect to each Distribution Period and subject to the rights
of the holders of preferred Partnership Units ranking senior to or on parity
with the Series D Preferred Units, the holders of Series D Preferred Units shall
be entitled to receive, when, as and if declared by the General Partner, out of
assets of the Partnership legally available for the payment of distributions,
quarterly cumulative cash distributions (the "Series D Preferred Return") in an
amount per Series D Preferred Unit equal to the greater of (i) $0.6725 and
(ii) the amount of the regular quarterly cash distribution for such Distribution
Period upon the number of Common Units (or portion thereof) into which such
Series D Preferred Unit is then convertible in accordance with Section 7 of this
Exhibit B. Notwithstanding anything to the contrary contained herein, the amount
of distributions described under either clause (i) or (ii) of this paragraph for
the initial Distribution Period, or any other period shorter than a full
Distribution Period, shall be prorated and computed on the basis of a
365/366 day year and the actual number of days in such period. The distributions
upon the Series D Preferred Units for each Distribution Period shall, if and to
the extent declared or authorized by the General Partner on behalf of the
Partnership, be paid in arrears (without interest or other amount) on the
Distribution Payment Date with respect thereto, and, if not paid on such date,
shall accumulate, whether or not there are funds legally available for the
payment thereof and whether or not such distributions are declared or
authorized. The record date for distributions upon the Series D Preferred Units
for any Distribution Period shall be the same as the record date for the
distributions upon the Common Units for such Distribution Period (or, if no such
record is set for the Common Units, the fifteenth day of the calendar month in
which the applicable Distribution Payment Date falls). Accumulated and unpaid
distributions for any past Distribution Periods may be declared and paid at any
time, without reference

B-2

--------------------------------------------------------------------------------

to any Distribution Payment Date, to holders of record on such date, not
exceeding 45 days preceding the payment date thereof, as may be fixed by the
General Partner. Any distribution payment made upon the Series D Preferred Units
shall first be credited against the earliest accumulated but unpaid
distributions due with, respect to such Units which remains payable. No
interest, or sum of money in lieu of interest, shall be owing or payable in
respect of any distribution payment or payments on the Series D Preferred Units,
whether or not in arrears.

        (b)  No distribution on the Series D Preferred Units shall be declared
by the General Partner or paid or set apart for payment by the Partnership at
such time as the terms and provisions of any agreement of the Partnership,
including any Debt Instrument, prohibits such declaration, payment or setting
apart for payment or provides that such declaration, payment or setting apart
for payment would constitute a breach thereof, or a default thereunder, or if
such declaration or payment shall be restricted or prohibited by law.
Notwithstanding the foregoing, distributions on the Series D Preferred Units
shall accumulate whether or not any of the foregoing restrictions exist.

        (c)  Except as provided in Section 5(d) of this Exhibit B, so long as
any Series D Preferred Units are outstanding, (i) no distributions (other than
in Common Units or other Partnership Units ranking junior to the Series D
Preferred Units as to payment of distributions and amounts upon liquidation,
dissolution or winding-up of the Partnership) shall be declared or paid or set
apart for payment upon the Common Units or any other class or series of
Partnership Units ranking, as to payment of distributions or amounts
distributable upon liquidation, dissolution or winding-up of the Partnership, on
a parity with or junior to the Series D Preferred Units, for any period and
(ii) no Common Units or other Partnership Units ranking junior to or on a parity
with the Series D Preferred Units as to payment of distributions or amounts upon
liquidation, dissolution or winding-up of the Partnership, shall be redeemed,
purchased or otherwise acquired for any consideration (or any monies be paid to
or made available for a sinking fund for the redemption of any such Units) by
the Partnership (except by conversion into or exchange for other Units ranking
junior to the Series D Preferred Units as to payment of distributions and
amounts upon liquidation, dissolution or winding-up of the Partnership or by
redemptions pursuant to Article IX of the Agreement) unless, in the case of
either clause (i) or (ii), full cumulative distributions have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof set apart for such payment on the Series D Preferred Units for
all Distribution Periods ending on or prior to the distribution payment date for
the Common Units or such other class or series of Unit or the date of such
redemption, purchase or other acquisition.

        (d)  When distributions are not paid in full (or a sum sufficient for
such full payment is not set apart for such payment) upon the Series D Preferred
Units and any other Partnership Units ranking on a parity as to payment of
distributions with the Series D Preferred Units, all distributions declared upon
the Series D Preferred Units and any other Partnership Units ranking on a parity
as to payment of distributions with the Series D Preferred Units shall be
declared pro rata so that the amount of distributions declared per Series D
Preferred Unit and such other Partnership Units shall in all cases bear to each
other the same ratio that accrued distributions per Series D Preferred Unit and
such other Partnership Units (which shall not include any accumulation in
respect of unpaid distributions for prior distribution periods if such
Partnership Units do not have cumulative distributions) bear to each other.

        (e)  Holders of Series D Preferred Units shall not be entitled to any
distributions, whether payable in cash, property or Units, in excess of the
cumulative distributions described in Section 5(a) above.

        (f)    Distributions with respect to the Series D Preferred Units are
intended to qualify as permitted distributions of cash that are not treated as a
disguised sale within the meaning of Treasury Regulation Sec.1.707-4 and the
provisions of this Exhibit B shall be construed and applied consistently with
such Treasury Regulations.

B-3

--------------------------------------------------------------------------------


        6.    Liquidation Preference.    

        (a)  In the event of any voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, it is the intent of the Partners
that before any payment or distribution of the assets of the Partnership
(whether capital or surplus) shall be made to or set apart for the holders of
Common Units or any other Partnership Units ranking junior to the Series D
Preferred Units as to the distribution of assets upon the liquidation,
dissolution or winding-up of the Partnership, the holders of the Series D
Preferred Units shall, with respect to each Series D Preferred Unit, be entitled
to receive, according to their positive Capital Account balances, out of the
assets of the Partnership available for distribution to Partners after payment
or provision for payment of all debts and other liabilities of the Partnership,
an amount equal to $36.55, plus an amount equal to all distributions (whether or
not earned or declared) accrued and unpaid thereon to the date of final
distribution. If, upon any such voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, the assets of the Partnership, or
proceeds thereof, distributable among the holders of the Series D Preferred
Units are insufficient to pay in full the preferential amount aforesaid on the
Series D Preferred Units and liquidating payments on any other Partnership Units
ranking, as to payment of distributions and amounts upon the liquidation,
dissolution or winding-up of the Partnership, on a parity with the Series D
Preferred Units, then it is the intent of the Partners that such assets, or the
proceeds thereof, shall be distributed among the holders of Series D Preferred
Units and any such other Partnership Units ratably in accordance with the
respective amounts that would be payable on such Series D Preferred Units and
such other Partnership Units if all amounts payable thereon were paid in full.
The General Partner shall apply the provisions of this Agreement, in accordance
with the regulations under Code Section 704(b), to achieve the intent of the
Partners expressed in this paragraph to the maximum extent practicable. For the
purposes of this Section 6, none of (i) a consolidation, merger or other
business combination of the Partnership with or into another entity, (ii) a
merger of another entity with or into the Partnership or (iii) a sale, lease or
conveyance of all or substantially all of the Partnership's assets, properties
or business shall be deemed to be a liquidation, dissolution or winding-up of
the Partnership.

        (b)  Written notice of such liquidation, dissolution or winding-up of
the Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series D Preferred Units at the respective addresses of such holders as the same
shall appear on the records of the Partnership.

        (c)  After payment of the full amount of liquidating distributions to
which they are entitled as provided in Section 6(a) of this Exhibit B, the
holders of Series D Preferred Units shall have no right or claim to any of the
remaining assets of the Partnership.

        7.    Conversion.    Holders of Series D Preferred Units shall have the
right to convert all or a portion of such Partnership Units into Common Units,
as follows:

        (a)  A holder of Series D Preferred Units shall have the right, at such
holder's option, at any time, to convert any whole number of Series D Preferred
Units, in whole or in part, into Common Units. Each Series D Preferred Unit
shall be convertible into one Common Unit subject to adjustment as described in
Section 7(c) hereof (the "Conversion Ratio"). No fractional Common Units will be
issued upon any conversion of Series D Preferred Units. Instead, the number of
Common Units to be issued upon each conversion shall be rounded to the nearest
whole number of Common Units.

        (b)  To exercise the conversion right, the holder of each Series D
Preferred Unit to be converted shall execute and deliver to the General Partner,
at the principal office of the Partnership, a written notice (the "Conversion
Notice") indicating that the holder thereof elects to convert such Series D
Preferred Unit. Unless the Common Units issuable on conversion are to be issued
in the same name as the name in which such Series D Preferred Unit is
registered, each Series D Preferred Unit

B-4

--------------------------------------------------------------------------------


surrendered for conversion shall be accompanied by instruments of transfer, in
form reasonably satisfactory to the Partnership, duly executed by the holder or
such holder's duly authorized attorney and an amount sufficient to pay any
transfer or similar tax (or evidence reasonably satisfactory to the Partnership
demonstrating that such taxes have been paid).

        As promptly as practicable after delivery of the Conversion Notice as
aforesaid, the General Partner shall reflect the conversion and the issuance of
Common Units issuable upon the conversion of such Series D Preferred Units on
the books and records of the Partnership in accordance with the provisions of
this Section 7. In addition, the Partnership shall deliver to the holder at its
address as reflected on the records of the Partnership, a copy of such
amendment.

        A holder of Series D Preferred Units at the close of business on the
record date for any Distribution Period shall be entitled to receive the
distribution payable on such Partnership Units on the corresponding Distribution
Payment Date notwithstanding the conversion of such Series D Preferred Units
following such record date and prior to such Distribution Payment Date and shall
have no right to receive any distribution for such Distribution Period in
respect of the Common Units into which such Series D Preferred Units were
converted. Except as provided herein, the Partnership shall make no payment or
allowance for unpaid distributions, whether or not in arrears, on converted
Series D Preferred Units or for distributions on the Common Units that are
issued upon such conversion.

        Each conversion shall be deemed to have been effected immediately prior
to the close of business on the date on which the Conversion Notice is received
by the Partnership as aforesaid, and the person or persons in whose name or
names any Common Units shall be issuable upon such conversion shall be deemed to
have become the holder or holders of record of such Partnership Units at such
time on such date, and such conversion shall be at the Conversion Ratio in
effect at such time and on such date unless the transfer books of the
Partnership shall be closed on that date, in which event such person or persons
shall be deemed to have become such holder or holders of record at the close of
business on the next succeeding day on which such transfer books are open, but
such conversion shall be at the Conversion Ratio in effect on the date on which
such Partnership Units have been surrendered and such notice received by the
Partnership.

        (c)  If the Partnership shall, after the date on which the Series D
Preferred Units are first issued (the "Issue Date"), (i) pay or make a
distribution to holders of its Partnership Units in Common Units, (ii) subdivide
its outstanding Common Units into a greater number of Partnership Units or
distribute Common Units to the holders thereof, (iii) combine its outstanding
Common Units into a smaller number of Partnership Units or (iv) issue any
Partnership Units by reclassification of its Common Units, the Conversion Ratio
in effect at the opening of business on the day following the date fixed for the
determination of holders entitled to receive such distribution or at the opening
of business on the day next following the day on which such subdivision,
combination or reclassification becomes effective, as the case may be, shall be
adjusted so that the holder of any Series D Preferred Unit thereafter
surrendered for conversion shall be entitled to receive the number of Common
Units or other Partnership Units or securities that such holder would have owned
or have been entitled to receive after the happening of any of the events
described above had such Series D Preferred Unit been converted immediately
prior to the record date in the case of a distribution or the effective date in
the case of a subdivision, combination or reclassification. An adjustment made
pursuant to this subsection (c) shall become effective immediately after the
opening of business on the day next following the record date (except as
provided in subsection (g) below) in the case of a distribution and shall become
effective immediately after the opening of business on the day next following
the effective date in the case of a subdivision, combination or
reclassification.

        (d)  If the Partnership shall be a party to any transaction (including,
without limitation, a merger, consolidation, self tender offer, for all or
substantially all of the Common Units, sale of all or

B-5

--------------------------------------------------------------------------------


substantially all of the Partnership's assets or recapitalization of the Common
Units and excluding any transaction as to which subsection (c) of this Section 7
applies) (each of the foregoing being referred to herein as a "Transaction"), in
each case as a result of which Common Units shall be converted into the right to
receive other partnership interests, shares, stock, securities or other property
(including cash or any combination thereof), each Series D Preferred Unit which
is not converted into the right to receive other partnership interests, shares,
stock, securities or other property in connection with such Transaction shall
thereafter be convertible into the kind and amount of shares, stock, securities
and other property (including cash or any combination thereof) receivable upon
the consummation of such Transaction by a holder of that number of Common Units
into which one Series D Preferred Unit was convertible immediately prior to such
Transaction, assuming such holder of Common Units is not a Person with which the
Partnership consolidated or into which the Partnership merged or which merged
into the Partnership or to which such sale or transfer was made, as the case may
be (a "Constituent Person"), or an affiliate of a Constituent Person. The
Partnership shall not be a party to any Transaction unless the terms of such
Transaction are consistent with the provisions of this subsection (d), and it
shall not consent or agree to the occurrence of any Transaction until the
Partnership has entered into an agreement with the successor or purchasing
entity, as the case may be, for the benefit of the holders of the Series D
Preferred Units that will contain provisions enabling the holders of Series D
Preferred Units that remain outstanding after such Transaction to convert into
the consideration received by holders of Common Units at the Conversion Ratio in
effect immediately prior to such Transaction (with the holder having the option
to elect the type of consideration if a choice was offered in the Transaction).
The provisions of this subsection (d) shall similarly apply to successive
Transactions.

        (e)  If:

        (i)    the Partnership shall declare a distribution on the Common Units
(other than a cash distribution) or there shall be a reclassification,
subdivision or combination of Common Units; or

        (ii)  the Partnership shall authorize the granting to the holders of the
Common Units of rights, options or warrants to subscribe for or purchase any
Partnership Units of any class or any other rights, options or warrants; or

        (iii)  there shall be any reclassification of the Common Units or any
consolidation or merger to which the Partnership is a party and for which
approval of any partners of the Partnership is required, involving the
conversion or exchange of Common Units into securities or other property, or a
self tender offer by the Partnership for all or substantially all of the Common
Units, or the sale or transfer of all or substantially all of the assets of the
Partnership as an entirety; or

        (iv)  there shall occur the voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership,

        then the Partnership shall cause to be mailed to the holders of the
Series D Preferred Units at their addresses as shown on the records of the
Partnership as promptly as possible a notice stating (A) the date on which a
record is to be taken for the purpose of such distribution of rights, options or
warrants, or, if a record is not to be taken, the date as of which the holders
of Common Units of record to be entitled to such distribution of rights, options
or warrants are to be determined. or (B) the date on which such
reclassification, subdivision, combination, consolidation, merger, sale,
transfer, liquidation, dissolution or winding-up is expected to become
effective, and the date as of which it is expected that holders of Common Units
of record shall be entitled to exchange their Common Units for securities or
other property, if any, deliverable upon such reclassification, consolidation,
merger, sale, transfer, liquidation, dissolution or winding-up. Failure to give
or receive such notice or any defect therein shall not affect the legality or
validity of the proceedings described in this Section 7.

B-6

--------------------------------------------------------------------------------

        (f)    Whenever the Conversion Ratio is adjusted as herein provided, the
Partnership shall prepare a notice of such adjustment of the Conversion Ratio
setting forth the adjusted Conversion Ratio and the date such adjustment becomes
effective and shall mail such notice of such adjustment of the Conversion Ratio
to the holder of each Series D Preferred Unit at such holder's last address as
shown on the records of the Partnership.

        (g)  In any case in which subsection (c) of this Section 7 provides that
an adjustment shall become effective on the date next following the record date
for an event, the Partnership may defer until the occurrence of such event
issuing to the holder of any Series D Preferred Unit converted after such record
date and before the occurrence of such event the additional Common Units
issuable upon such conversion by reason of the adjustment required by such event
over and above the Common Units issuable upon such conversion before giving
effect to such adjustment.

        (h)  For purposes of this Section 7, the number of Common Units at any
time outstanding shall not include any Common Units then owned or held by or for
the account of the Partnership. The Partnership shall not make any distribution
on Common Units held in the treasury of the Partnership.

        (i)    If any action or transaction would require adjustment of the
Conversion Ratio pursuant to more than one subsection of this Section 7, only
one adjustment shall be made, and such adjustment shall be the amount of
adjustment that has the highest absolute value.

        (j)    If the Partnership shall take any action affecting the Common
Units, other than actions described in this Section 7, that in the reasonable
judgment of the General Partner would materially and adversely affect the
conversion rights of the holders of the Series D Preferred Units, the Conversion
Ratio for the Series D Preferred Units may be adjusted, to the extent permitted
by law, in such manner, if any, and at such time, as the General Partner
determines to be equitable in the circumstances.

        (k)  The Partnership covenants that Common Units issued upon conversion
of the Series D Preferred Units shall be validly issued, fully paid and
nonassessable and the holder thereof shall be entitled to rights of a holder of
Common Units specified in the Agreement. Prior to the delivery of any securities
that the Partnership shall be obligated to deliver upon conversion of the
Series D Preferred Units, the Partnership shall endeavor to comply with all
federal and state laws and regulations thereunder requiring the registration of
such securities, with, or any approval of or consent to the delivery thereof, by
any governmental authority; provided that, if the holder of the Series D
Preferred Units to be converted does not provide evidence satisfactory to the
General Partner that it is an "accredited investor" as defined in Rule 501 under
the Securities Act of 1933, as amended, the Partnership may in its sole
discretion, instead of issuing Common Units, pay to such holder an amount with
respect to each such Series D Preferred Unit equal to the Cash Purchase Price
that would be payable if the Common Units otherwise issuable with respect to
each such Series D Preferred Unit were redeemed for cash on such date of
delivery. .

        (1)  The Partnership will pay any and all documentary stamp or similar
issue or transfer taxes payable in respect of the issue or delivery of Common
Units or other securities or property on conversion of the Series D Preferred
Units pursuant hereto; provided, however, that the Partnership shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issue or delivery of Common Units or other securities or property in a
name other than that of the holder of the Series D Preferred Units to be
converted, and no such issue or delivery shall be made unless and until the
person requesting such issue or delivery has paid to the Partnership the amount
of any such tax or established, to the reasonable satisfaction of the
Partnership, that such tax has been paid.

B-7

--------------------------------------------------------------------------------




EXHIBIT C

Series D Redemption Rights Exhibit


        The Redemption Rights granted by the Partnership to the holders of
Series D Preferred Units pursuant to Section 9.1 of the Agreement or otherwise
shall be subject to the following terms and conditions:

        1.    Definitions. Unless otherwise indicated, capitalized terms shall
have the meanings set forth in the Agreement. The following terms and phrases
shall, for purposes of this Exhibit C and the Agreement, have the meanings set
forth below:

        "Anti-dilution Provisions" shall mean the provisions set forth in
Paragraph 10 of this Exhibit C.

        "Conversion Factor" shall mean 100%, provided that such factor shall be
adjusted in accordance with the Anti-dilution Provisions.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, or any successor statute.

        "Exercising Partner" shall have the meaning set forth in Paragraph 2 of
this Exhibit.

        "Securities Act" shall mean the Securities Act of 1933, as amended, or
any successor statute.

        "Series D Cash Purchase Price" shall mean for each Series D Preferred
Unit an amount of cash equal to $36.55 plus any accrued and unpaid distributions
with respect to such Series D Preferred Unit

        "Series D Election Notice" shall mean the written notice to be given by
the General Partner to the Exercising Partners in response to the receipt by the
General Partner of a Series D Exercise Notice from such Exercising Partners, the
form of which Series D Election Notice is attached hereto as Schedule 2.

        "Series D Exercise Notice" shall mean a written notice delivered by an
Exercising Partner pursuant to Paragraph 2 of this Exhibit C, the form of which
Series D Exercise Notice is attached hereto as Schedule 1.

        "Series D Offered Interests" shall mean the Partnership Units of an
Exercising Partner identified in an Series D Exercise Notice.

        "Series D Purchase Price" shall mean the Series D Cash Purchase Price or
the Series D Share Purchase Price, or a combination thereof.

        "Series D Share Purchase Price" shall mean, with respect to the exercise
of any Redemption Rights with respect to Series D Preferred Units pursuant to a
Series D Exercise Notice, a number of Series D Preferred Shares of the General
Partner equal to the product of (i) the number of Series D Preferred Units being
redeemed multiplied by (ii) the Conversion Factor; provided, however, that in
the event the General Partner issues to all holders of Series D Preferred Shares
rights, options, warrants or convertible or exchangeable securities entitling
the shareholders to subscribe for or purchase Series D Preferred Shares, or any
other securities or property (collectively, "Rights") then the Series D Share
Purchase Price shall also include such Rights that a holder of that number of
Series D Preferred Shares as calculated above would be entitled to receive.

        2.    Delivery of Series D Exercise Notices. Any Redemption Partner may,
subject to the limitations set forth herein, deliver to the General Partner
written notice pursuant to which such Redemption Partner (an "Exercising
Partner") elects to exercise all or a portion of its Redemption Rights with
respect to Series D Preferred Units.

C-1

--------------------------------------------------------------------------------


        3.    Limitations on Delivery of Series D Exercise Notices. The ability
of Redemption Partners to exercise Redemption Rights with respect to Series D
Preferred Units shall be restricted as follows:

        (a)  No more than three (3) Series D Exercise Notices may be delivered
to the General Partner during each calendar year period; provided, however, that
all Redemption Partners holding Series D Preferred Units shall be notified by
the General Partner within five (5) Business Days after the General Partner
receives a Series D Exercise Notice, and each such Redemption Partner shall be
entitled to elect to join in such Series D Exercise Notice by giving its own
Series D Exercise Notice to the General Partner within five (5) Business Days
after such notice is received from the General Partner;

        (b)  No Series D Exercise Notice may be delivered to the General Partner
prior to July 26, 2003 (the "Lock-up Period");

        (c)  Notwithstanding the foregoing provisions of this Paragraph 3 to the
contrary, after the death of any Redemption Partner holding Series D Preferred
Units, the fiduciary or other duly authorized representative of such Redemption
Partner's estate shall be entitled to deliver a Series D Exercise Notice to the
General Partner with respect to the Redemption Rights of such deceased Partner
with respect to Series D Preferred Units; provided, however, upon any such
exercise occurring during the Lock-up Period, the General Partner may elect, in
its sole and absolute discretion, not to permit the other Redemption Partners
holding Series D Preferred Units to exercise their respective rights under
Paragraph 3(a) to join in the giving of such Series D Exercise Notice.

        (d)  The minimum Series D Offered Interest that may be reflected in a
Series D Exercise Notice, or under any notice given by a Redemption Partner
electing to join in the giving of a Series D Exercise Notice pursuant to
Paragraph 3(a), shall be comprised of two thousand (2000) or more Series D
Preferred Units or, if such Redemption Partner holds less than two thousand
(2000) Series D Preferred Units at such time, all of the Series D Preferred
Units held by such Redemption Partner.

        4.    Limitation on Exercise of Redemption Rights. Redemption Rights may
be exercised in whole or in part at any time and from time to time, subject to
the limitations contained herein, and provided that the General Partner may not
elect to pay the Series D Share Purchase Price if it would cause a violation of
the ownership limitations in the General Partner's Organizational Documents or
cause the General Partner to no longer be in compliance with the REIT
Requirements.

        5.    Closing, Delivery of Series D Election Notice. The General Partner
shall, within thirty (30) days after the earlier to occur of (i) the receipt by
the General Partner of a Series D Exercise Notice from all of the Redemption
Partners holding Series D Preferred Units, and (ii) the expiration of the second
five (5) Business Day period referred to in Paragraph 3(a) hereof, deliver to
the Exercising Partners a Series D Election Notice, which Series D Election
Notice shall specify whether the Partnership or the General Partner will satisfy
the obligation to pay the Series D Purchase Price, shall set forth the
computation of the Series D Purchase Price and shall specify the form of the
Purchase Price (which shall be in accordance with and subject to Section 9.1 of
the Agreement) to be paid by the General Partner or the Partnership to each
Exercising Partner and the date, time and location for completion of the
purchase and sale of the Series D Offered Interests, which date shall, in no
event be more than (i) ten (10) days after delivery by the General Partner of
the Series D Election Notice for Series D Offered Interests with respect to
which the General Partner has elected to pay the Series D Share Purchase Price
or (ii) sixty (60) days after the initial date of receipt by the General Partner
of the Series D Exercise Notice for Series D Offered Interests with respect to
which the Partnership must pay, or the General Partner has elected to pay, the
Series D Cash Purchase Price; provided, however, that such sixty (60) day period
may be extended for up to an additional one hundred eighty (180) day period to
the extent required for the General Partner to cause additional Shares to be
issued to

C-2

--------------------------------------------------------------------------------


provide financing to be used to acquire the Series D Offered Interests. If the
General Partner fails to deliver any Series D Election Notice within such thirty
(30) day period, it shall be deemed to have given a Series D Election Notice on
the last day of such period specifying that the Partnership will redeem the
applicable Series D Offered Interests for the Series D Cash Purchase Price, at
the Partnership's principal office, at 10 a.m. local time on the sixtieth (60th)
day thereafter. Notwithstanding the foregoing, the General Partner and the
Partnership agree to use their best efforts to cause the closing of the
acquisition of Series D Offered Interests hereunder to occur as quickly as
possible.

        6.    Closing Deliveries. At the closing of the redemption or purchase
and sale of Series D Offered Interests, payment of the Series D Purchase Price
and/or delivery of the Series D Preferred Shares shall be accompanied by proper
instruments of transfer and assignment and by the delivery of
(i) representations and warranties of (A) the Exercising Partner with respect to
its due authority to transfer all of the right, title and interest in and to
such Series D Offered Interests to the General Partner and with respect to the
status of such Series D Offered Interests being free and clear of all Liens, and
(B) the General Partner with respect to its due authority for acquiring such
Series D Offered Interests, and (ii) to the extent that any Series D Preferred
Shares are issued to the Exercising Partner, (A) an opinion of counsel for the
General Partner, reasonably satisfactory to such Exercising Partner, to the
effect that such Series D Preferred Shares have been duly authorized, are
validly issued, fully-paid and nonassessable, and (B) a certificate or
certificates evidencing the Series D Preferred Shares to be issued and
registered in the name of such Exercising Partner or its designee. With respect
to the exercise of a Redemption Right for which the Partnership or the General
Partner has elected to pay the Series D Cash Purchase Price, the Purchase Price
shall be paid by cashier's check or wire transfer of immediately available
funds, in each case as the General Partner is directed in writing by a duly
authorized officer or agent of the recipient.

        7.    Term of Redemption Rights. The Redemption Rights shall continue in
full force and effect for the term of the Partnership.

        8.    Covenants of the General Partner. The General Partner covenants
and agrees as follows:

        (a)  The General Partner shall at all times reserve for issuance and
keep available, free from preemptive rights, out of its authorized but unissued
Series D Preferred Shares, such number of Series D Preferred Shares as may be
necessary to enable the General Partner to issue Series D Preferred Shares in
full satisfaction of all Redemption Rights which are from time to time
outstanding (assuming no limits with respect to the ownership of such Series D
Preferred Shares applied under the General Partner's Organization Documents or
the REIT Requirements, and that the General Partner elected to pay the Series D
Share Purchase Price with respect to all Redemption Rights relating to Series D
Preferred Units).

        (b)  The Redemption Partners shall receive in a timely manner all
reports filed by the General Partner with the SEC and all other communications
transmitted from time to time by the General Partner to its shareholders
generally.

        (c)  The General Partner shall ensure that all Series D Preferred Shares
which are issued in respect of the Series D Purchase Price will upon issue be
fully paid and non-assessable and the General Partner will pay all taxes (except
to the extent provided in Paragraph 9 of this Exhibit C), charges and Liens with
respect to the issue thereof; provided, however, that the General Partner shall
not be required to pay any tax which may be payable in respect of any transfer
involved in the issue and delivery of Series D Preferred Shares in respect of
the Series D Purchase Price in a name other than that of the Exercising Partner,
and no such issue or delivery shall be made unless the Person requesting such
issue has paid to the General Partner the amount of any such tax, or has
established to the satisfaction of the General Partner that such tax has been
paid.

C-3

--------------------------------------------------------------------------------




        9.    Redemption Partners' Covenants. Each Redemption Partner covenants
and agrees with the General Partner that all Series D Offered Interests tendered
to the General Partner in accordance with the exercise of Redemption Rights
herein provided shall be delivered to the General Partner free and clear of all
Liens and should any Liens exist or arise with respect to such Series D Offered
Interests, the General Partner shall be under no obligation to acquire the same
unless the Series D Cash Purchase Price will be sufficient to cause such
existing Lien to be discharged in full upon application of all or a part of such
consideration and the General Partner is expressly authorized to apply such
portion of the Series D Purchase Price as may be necessary to satisfy any
indebtedness in full and to discharge such Lien in full. Each Redemption Partner
further agrees that, in the event any state or local property transfer tax is
payable as a result of the transfer of its Series D Offered Interests to the
General Partner (or its designee), such Redemption Partner shall assume and pay
such transfer tax.

        10.  Anti-dilution Provisions. The Conversion Factor shall be subject to
adjustment from time to time as hereinafter provided and shall be expressed as a
percentage, calculated to the nearest one-thousandth of one percent (.001%). If
the General Partner (i) declares or pays a dividend on its outstanding Series D
Preferred Shares in Series D Preferred Shares, or makes a distribution to all
holders of its outstanding Series D Preferred Shares in Series D Preferred
Shares, (ii) subdivides its outstanding Series D Preferred Shares, or
(iii) combines its outstanding Series D Preferred Shares into a smaller number
of Series D Preferred Shares, then the Conversion Factor shall be adjusted by
multiplying the Conversion Factor by a fraction, the numerator of which shall be
the number of Series D Preferred Shares issued and outstanding on the record
date for such dividend, distribution, subdivision or combination (assuming for
the purposes of such calculation that such dividend, distribution, subdivision
or combination has occurred as of such time), and the denominator of which shall
be the actual number of Series D Preferred Shares (assuming for the purposes of
such calculation that such dividend, distribution, subdivision or combination
has not yet occurred as of such time) issued and outstanding on the record date
for such dividend, distribution, subdivision or combination. Any such adjustment
to the Conversion Factor shall become effective immediately after the effective
date of such event retroactive to the record date, if any, for such event. For
the purposes of the calculations to be made under this Paragraph 10, the number
of Series D Preferred Shares at any time outstanding shall not include Series D
Preferred Shares held in the treasury of the General Partner, but shall include
Series D Preferred Shares issuable in respect of scrip certificates issued in
lieu of fractions of Series D Preferred Shares. The General Partner shall not
pay any dividend or make any distribution on Series D Preferred Shares held in
the treasury of the General Partner.

        11.  Fractions of Shares. No fractional Series D Preferred Shares shall
be issued in respect of any Series D Share Purchase Price. Instead, the General
Partner shall pay, on the closing date of the acquisition of the applicable
Series D Preferred Offered Interest, a cash adjustment in respect of any
fraction of a Series D Preferred Share that would otherwise be issuable in
respect of such Series D Share Purchase Price. Such cash adjustment shall be in
an amount equal to the same fraction multiplied by $36.55.

        12.  Requests for Computation of Conversion Factor. Each Redemption
Partner shall be entitled to request, from time to time, that the General
Partner compute the Conversion Factor then in effect by delivering written
notice to the General Partner requesting such computation, provided, however,
that no Redemption Partner may request such computation more than once during
any calendar year. Upon its receipt of any such request, the General Partner
shall compute the Conversion Factor as the same may have been theretofore
adjusted in accordance with this Exhibit C, and shall prepare and promptly
deliver to the requesting party a certificate signed by the chief financial
officer or treasurer of the General Partner stating, to the best of such
person's knowledge, the Conversion Factor and the date as of which the same was
calculated, and showing in reasonable detail the facts pursuant to which the
Conversion Factor had been theretofore adjusted.

C-4

--------------------------------------------------------------------------------


        13.  Provisions in Case of Consolidation, Merger or Sale of Assets. In
the event of any consolidation of the General Partner with, or merger of the
General Partner into, any other Person, any merger or consolidation of another
Person into the General Partner (other than a merger which does not result in
any reclassification, conversion, exchange or cancellation of outstanding
Series D Preferred Shares of the General Partner), or the Transfer of the
General Partner's Partnership Interest (a "General Partner Reorganization"), in
each case to the extent the same does not constitute a violation of the
Agreement or is otherwise consented to by the Redemption Partners, the Person
formed by such consolidation or resulting from such merger or which acquires
such Partnership Interest and other assets of the General Partner, as the case
may be (the "Surviving General Partner"), shall have the right and the duty to
amend this Exhibit C as set forth below in this Paragraph 13. The Surviving
General Partner shall in good faith arrive at a new method for the calculation
of the Series D Purchase Price for a Series D Preferred Unit after any such
General Partner Reorganization so as to approximate the existing method for such
calculation as closely as reasonably possible. Such calculation shall take into
account, among other things, the kind and amount of securities, cash and other
property that was receivable upon such General Partner Reorganization by a
holder of a number of Series D Preferred Shares and Rights in exchange for which
one Series D Preferred Unit could have been acquired by the General Partner
immediately prior to the consummation of such General Partner Reorganization.
Such amendment to this Exhibit C shall provide for adjustments to such method of
calculation which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Exhibit C with respect to the Conversion
Factor. The above provisions of this Paragraph 13 shall similarly apply to
successive General Partner Reorganizations permitted or consented to hereunder.

C-5

--------------------------------------------------------------------------------


SCHEDULE 1 TO SERIES D REDEMPTION RIGHTS EXHIBIT
Series D Exercise Notice


To:    [GENERAL PARTNER AT ITS THEN CURRENT ADDRESS]

        Reference is made to that certain Amended and Restated Limited
Partnership Agreement of The Macerich Partnership, L.P.
dated                        , 1994, [as amended by
                                                 ] (the "Partnership
Agreement"). Capitalized terms used but not defined herein shall have the
meanings set forth in the Partnership Agreement. Pursuant to Article IX of the
Partnership Agreement and Paragraph 2 of the Series D Redemption Rights Exhibit
to the Partnership Agreement, the undersigned, being a limited partner of the
Partnership (an "Exercising Partner"), hereby elects to exercise its Redemption
Rights as to a portion or portions of its Partnership Interest, all as specified
opposite its name below:

Dated:

       


       


    Series D Offered
Exercising Partner
 
Interest Units                       Series D Preferred

       


Exercising Partner:    


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
  (Signature)    

C-6

--------------------------------------------------------------------------------


SCHEDULE 2 TO SERIES D REDEMPTION RIGHTS EXHIBIT


Series D Election Notice

To:    [EXERCISING PARTNER AT THEN-CURRENT ADDRESS]

        Reference is made to that certain Amended and Restated Limited
Partnership Agreement of The Macerich Partnership, L.P. (the "Partnership
Agreement"), pursuant to which the undersigned and the other parties thereto
formed a Delaware limited partnership known as The Macerich Partnership, L.P.
(the "Partnership"). All capitalized terms used but not defined herein shall
have the meanings set forth in the Partnership Agreement. Pursuant to
Paragraph 5 of the Series D Redemption Rights Exhibit, the undersigned, being
the general partner of the Partnership, hereby notifies you as an Exercising
Partner that (a) the Series D Purchase Price for the Series D Offered Interests
as to which your Redemption Rights are being exercised is
$                        , (b) [the Partnerships will redeem            Series D
Preferred Units of such Series D Offered Interests and pay the Series D Purchase
Price with respect thereto.] [and/or] [the General Partner will
acquire            Series D Preferred Units of such Series Offered Interests and
pay the Series D Purchase Price with respect thereto.]
(c) $                        of the Series D Purchase Price is payable in cash
and the balance thereof is payable by issuance of             Series D Preferred
Shares; and (d) the closing of the redemption or purchase and sale of the
Series D Offered Interests as to which the Redemption Rights are being exercised
shall take place at the offices of                        at             a.m.,
local time, on                        ,            .

Dated:   THE MACERICH COMPANY,
a Maryland corporation          
 
 
By:
 


--------------------------------------------------------------------------------

    Its:  

--------------------------------------------------------------------------------

C-7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1
EXHIBIT A New Limited Partners
EXHIBIT B Terms of Series D Preferred Units
EXHIBIT C Series D Redemption Rights Exhibit
SCHEDULE 1 TO SERIES D REDEMPTION RIGHTS EXHIBIT Series D Exercise Notice
SCHEDULE 2 TO SERIES D REDEMPTION RIGHTS EXHIBIT
